Citation Nr: 0308050	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  94-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected herniated 
nucleus pulposus (HNP), status post laminectomy at L5-S1, 
left.

(The issue of entitlement to an increased evaluation for HNP, 
status post laminectomy at L5-S1, left, is the subject of a 
future decision.) 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from December 1960 to November 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO which a 20 percent evaluation 
for HNP, status post laminectomy at L5-S1, left, and denied 
direct service connection for a bilateral knee disability.  
The veteran filed a timely appeal.

In April 1998 the veteran provided oral testimony before a 
hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In February 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.  

During the development of the veteran's claims the RO in 
January 2003 granted an increased evaluation of 40 percent 
for HNP, status post laminectomy at L5-S1, left, under 
Diagnostic Code 5293 effective February 26, 1993, date of 
receipt of reopened claim.  (The RO gave notice of and 
considered the amended criteria under diagnostic code 5293 
for Intervertebral disc syndrome effective September 23, 
2002.) 

Since the recent increase does not constitute a full grant of 
the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for the service-
connected low back disability pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issue. 


FINDING OF FACT

The probative, competent medical evidence establishes that 
the veteran's bilateral knee disability diagnosed as 
gonarthrosis with chondrocalcinosis is aggravated by service-
connected HNP, status post laminectomy at L5-S1, left.


CONCLUSION OF LAW

A bilateral knee disability diagnosed as gonarthrosis with 
chondrocalcinosis is aggravated by service-connected HNO with 
status post laminectomy at L5-S1, left.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The post service private and VA medical records are 
essentially silent for any knee disability until an October 
1994 report of a VA orthopedic examination showing probable 
synovitis of the knees.
In April 1998 the appellant gave testimony before a hearing 
officer at the RO in support of his claim of entitlement to 
service connection for a bilateral knee disability.  The 
hearing transcript is on file.  

A June 1998 VA orthopedic examination report refers to 
bilateral degenerative joint disease of the back.  The 
examiner opined that the veteran's knee disability was 
unlikely related to the service-connected low back 
disability.  

In February 1999 the Board remanded the case to the RO for a 
special VA orthopedic examination with opinion as to whether 
the veteran's bilateral knee disability is proximately due 
to, the result of or aggravated by his service-connected low 
back disability.

In October 1999 the veteran underwent a special VA orthopedic 
examination with benefit of review of the claims file.  The 
examiner's review of the examination findings with x-ray 
report resulted in a diagnosis of bilateral mild gonarthrosis 
with chondrocalcinosis.  The examiner opined that the 
gonarthrosis with chondrocalcinosis was not likely caused by 
the service-connected low back disability.  However the 
examiner opined that the bilateral knee disability was as 
likely as not aggravated by the service-connected low back 
disability.  


Criteria

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 
§ 3.310(a)(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist;

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober , 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  Importantly, the record shows that in a January 2003 
supplemental statement of the case the RO gave notification 
and consideration of the VCAA with respect to this veteran's 
claim.  

Notice by VA sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  
Any deficiencies which may exist in VA's duties to notify and 
to assist constitute harmless error in light of the full 
grant of benefits as discussed below.  


Secondary Service connection

VA orthopedic examiner's in June 1998 and October 1999 found 
that the veteran's bilateral knee disability was not directly 
caused by the service-connected low back disability.  
Importantly, the Board notes that the VA orthopedic examiner 
in October 1999 diagnosed the veteran's bilateral knee 
disability as gonarthrosis with chondrocalcinosis.  
Furthermore, following a review of the veteran's claims file 
and examination findings, he opined that the veteran's 
bilateral knee disability was aggravated by the service-
connected low back disability.

As the veteran's bilateral knee disability has been causally 
linked to a disability for which service connection has been 
granted, by way of aggravation, the Board finds that the 
probative, competent evidence of record supports a grant 
service connection for a bilateral knee disability diagnosed 
as gonarthrosis as secondary to service-connected HNP with 
status post laminectomy at L5-S1, left.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for a bilateral knee 
disability diagnosed as gonarthrosis as secondary to service-
connected HNP with status post laminectomy at L5-S1, left, is 
granted. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

